Mr. Justice Wolf
delivered the opinion of the Court.
In an action for divorce by a husband on the ground of cruel treatment the court below relied in part on the case of- Galip v. Drag, 28 P.R.R. 767. The court said that supposed cruelty on the single occasion believable from the evidence, could not justify a divorce. In Galip v. Drag, supra, this Court held that the occasion there described did not justify a decree for the complainant. We did not hold that a single act of cruelty might not justify a divorce. To the contrary is Ledux v. Delgado, 36 P.R.R. 569. As we take it, in the present case, as in Galip v. Drag, supra, the court did not find the act described sufficient.
The appellant maintains that the evidence shows repeated and various acts of- cruelty. The court, however, not only did not believe the other testimony, but found the conduct of plaintiff anything but blameless. We agree with the appellant that the series of acts described would have justified a divorce, but we find no passion or prejudice in the finding of the court. The report of the district attorney supports the finding.
Judgment affirmed.